NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2014
                                Decided March 27, 2014

                                         Before

                           DIANE P. WOOD, Chief Judge

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge 

No. 12‐1762                                   Appeal from the United States District
                                              Court for the Northern District of Illinois, 
UNITED STATES OF AMERICA,                     Eastern Division.
          Plaintiff‐Appellee,
                                              No. 08 CR 969
      v.
                                              James B. Zagel,
EDWARD GUAJARDO,                              Judge.
        Defendant‐Appellant.


                                       O R D E R

        Edward Guajardo sought money to fuel his heroin addiction by committing four
bank robberies at gunpoint. He pleaded guilty to three counts of bank robbery, see
18 U.S.C. § 2113(a), and one count of brandishing a gun during a crime of violence, see
id. § 924(c)(1)(A)(ii). As part of a plea agreement, the government dismissed a fourth
count of bank robbery and three more counts of possessing a gun during a crime of
violence. Guajardo requested and received a new lawyer just before sentencing, and on
the lawyer’s motion, the district court delayed the sentencing hearing and appointed a
psychiatrist to evaluate Guajardo. See id. § 3006A(e)(1). After an extended wait for the
No. 12‐1762                                                                             Page 2

psychiatric report, the court calculated a guidelines imprisonment range of 78 to 97
months for the robberies and a consecutive guidelines sentence of 84 months (the
statutory minimum) for the gun crime. See U.S.S.G. §§ 2B3.1, 2K2.4(b), 3D1.4. The court
then sentenced Guajardo to a total of 144 months in prison (60 months plus 84).
Guajardo filed a notice of appeal, but his newly appointed attorney asserts that the
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967).
Guajardo did not accept our invitation to reply to counsel’s motion. See CIR. R. 51(b).
We confine our review to the potential issues identified in counsel’s facially adequate
brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 

       Counsel first advises us that Guajardo does not wish to challenge his guilty
pleas, so she appropriately omits from her Anders submission any discussion about the
plea colloquy or the voluntariness of the pleas. See United States v. Konczak, 683 F.3d 348,
349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        Next counsel reports that she evaluated the district court’s application of the
sentencing guidelines but did not find even a potential error. At all events, as counsel
notes, Guajardo stipulated in his plea agreement to the guidelines calculations and
underlying facts adopted by the court, so any appellate challenge is waived. United
States v. Walsh, 723 F.3d 802, 811 (7th Cir. 2013); United States v. Scott, 657 F.3d 639, 640
(7th Cir. 2011).

       Counsel finally analyzes whether Guajardo could challenge his below‐guidelines
prison sentence as unreasonable and correctly concludes that this potential claim would
be frivolous. The district court considered Guajardo’s argument in mitigation that his
heroin addiction stemmed from grief over the death of his wife. See 18 U.S.C. § 3553(a).
In light of Guajardo’s personal loss, the court decided that 12 years is the appropriate
sentence. Counsel has not identified any basis on which Guajardo could rebut the
presumption that this term is reasonable, see Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Banas, 712 F.3d 1006, 1012 (7th Cir. 2013), nor can we.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.